                 Case 3:20-cv-05617-BHS Document 5 Filed 10/06/20 Page 1 of 2




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     JOHANNA IMMELT,                                  CASE NO. 3:20-CV-05617-BHS
 8
                              Plaintiff,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   STATE OF WASHINGTON
     DEPARTMENT OF LICENSING
11   REAL ESTATE APPRAISER
     PROGRAM, et al.
12
                              Defendants.
13

14
            This matter comes before the Court on the Report and Recommendation (“R&R”)
15
     of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 4. The Court
16
     having considered the R&R and the remaining record, and no objections having been
17
     filed, does hereby find and order as follows:
18
            (1)     The R&R is ADOPTED;
19
            (2)     Plaintiff’s claims against Defendant Real Estate Appraiser Program are
20
                    DISMISSED without leave to amend and the Real Estate Appraiser
21
                    Program is terminated as a Defendant; and
22

23
     ORDER - 1
24
                 Case 3:20-cv-05617-BHS Document 5 Filed 10/06/20 Page 2 of 2




 1         (3)      Plaintiff’s in forma pauperis application, Dkt. 3, is GRANTED.

 2         Dated this 6th day of October, 2020.

 3

 4

 5
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
